Exhibit 10.197

SUBORDINATED NOTE PURCHASE AGREEMENT

 

PHILIP E. ROSENSWEIG

 

and

 

BIOVEST INTERNATIONAL, INC.

 

Dated: September 10, 2007

 



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Form of Subordinated Term Note

   Exhibit A

Form of Subordination Agreement

   Exhibit B



--------------------------------------------------------------------------------

SUBORDINATED NOTE PURCHASE AGREEMENT

THIS SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of September 10, 2007, by and between BIOVEST INTERNATIONAL, INC., a
Delaware corporation (the “Company”), and Philip E. Rosensweig (the
“Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale to the Purchaser of a Subordinated
Promissory Note in the aggregate principal amount of Three Hundred Thousand
dollars ($300,000) in the form of Exhibit A hereto (as amended, modified and/or
supplemented from time to time, the “Note”);

WHEREAS, the Company wishes to issue to the Purchaser upon maturity of the Note
shares of the Company’s common stock valued at $300,000 priced at the lower of:
(i) $1.10 per share; or (ii) a discount of 15% to the volume-weighted average
price of the Company’s common stock for the sixty days prior to maturity of the
Note; in connection with the Purchaser’s purchase of the Note (the “Stock
Payment”);

WHEREAS, the Purchaser desires to purchase the Note on the terms and conditions
set forth herein; and

WHEREAS, the Company desires to issue and sell the Note to the Purchaser on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 2), the
Company shall sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Note. The Note will mature on the Maturity Date (as defined in the
Note).

2. Closing, Delivery and Payment.

2.1 Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).

 

2



--------------------------------------------------------------------------------

2.2 Delivery. At the Closing on the Closing Date, the Company will deliver to
the Purchaser the Note and the Purchaser will deliver to the Company the
proceeds of the Note and a fully executed Subordination Agreement subordinating
the Note to the Company’s obligations to Laurus Master Funds and Accentia
Biopharmaceuticals, Inc.

2.3 Payment Upon Maturity. In addition to the repayment of the Note as set forth
therein, upon the Maturity Date the Company shall issue to the Purchaser that
number of shares of the Company’s common stock determined by dividing $300,000
by the lower of (i) $1.10 or ii) an amount equal to the greater of a discount of
15% to the volume-weighted average price of the Company’s common stock for the
sixty days prior to the Maturity Date or $0.01 per share (the “Stock Payment”).

2.4 Registration Rights. The common stock issued in the Stock Payment shall have
“piggy-back” registration rights, as follows: In the event that the Company
plans to file a registration statement with the U. S. Securities and Exchange
Commission covering shares of common stock of the Company (“Registration
Statement”) at any time after the Maturity Date, the Company shall provide
written notice to Purchaser and Purchaser shall have 30 days to require in
writing that all shares of common stock issued for the Stock Payment be covered
in the Registration Statement. Notwithstanding the foregoing, the Company shall
have the right full discretion to determine not to include the shares underlying
the Stock Payment in any registration statement if the Company reasonably
determines that such registration may adversely effect the registration
statement, the offering described in the registration statement or otherwise
adversely affect the Company, in which case the Company shall include the shares
in the next appropriate Registration Statement filed by the Company.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:

3.1 Organization, Good Standing and Qualification. Each of the Company and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
its Subsidiaries has the corporate, limited liability company or partnership, as
the case may be, power and authority to own and operate its properties and
assets and, insofar as it is or shall be a party thereto, to (a) execute and
deliver (i) this Agreement, (ii) the Note; (b) issue and sell the Note;
(c) issue the common stock required for the Stock Payment. The Company and each
of its subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary.

4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

4.1 No Shorting. The Purchaser or any of its affiliates and investment partners
has not, will not and will not cause any person or entity, to directly engage in
“short sales” of the Company’s Common Stock as long as the Note shall be
outstanding.

 

3



--------------------------------------------------------------------------------

4.2 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out its provisions. Upon its execution and delivery, this
Agreement will be valid and binding obligations of the Purchaser, enforceable in
accordance with their terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

4.3 Investment Representations. The Purchaser understands that the Note and
common stock for the Stock Payment are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
the Purchaser’s representations contained in this Agreement, including, without
limitation, that the Purchaser is an “accredited investor” within the meaning of
Regulation D under the Securities Act. The Purchaser confirms that it has
exclusively relied upon his right to conduct due diligent inquiry into the
Company and that Purchaser has had full access to all the information requested.
The Purchaser understands that the Company is subject to a high degree of risk
and that a loan to and/or investment in the Company is highly speculative.
Purchaser understands that the company’s financial condition is uncertain, the
Company is undercapitalized and that the Company will require significant
additional financing to achieve operating profitability, if at all, or to
continue to implement its business plan and that the Company does not have any
commitment for such required financing.

4.4 The Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser confirms that he must bear the economic risk of
this investment until the Company repays the loan and until the common stock
obtained in the Stock Payment may be sold pursuant to: (a) an effective
registration statement under the Securities Act; or (b) an exemption from
registration is available with respect to such a sale.

4.5 Acquisition for Own Account. The Purchaser is acquiring the Note for the
Purchaser’s own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution.

4.6 Accredited Investor. The Purchaser represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

4.7 Legends.

(a) The common stock issued in the Stock Payment shall bear a legend which shall
be in substantially the following form until such shares are covered by an
effective registration statement filed with the SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR

 

4



--------------------------------------------------------------------------------

ANY APPLICABLE STATE SECURITIES LAWS. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BIOVEST INTERNATIONAL, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED.”

4.8 Confidentiality. The Purchaser will not disclose, and will not include in
any public announcement, the name of the Company, unless expressly agreed to by
the Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

4.9 Non-Public Information. The Purchaser will not effect any sales in the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

5. Miscellaneous.

5.1 Governing Law, Jurisdiction and Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

5.2 Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid or illegal under applicable law such provision shall be
ineffective to the extent of such prohibition or invalidity or illegality,
without invalidating the remainder of such provision or the remaining provisions
thereof which shall not in any way be affected or impaired thereby.

5.3 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby to the extent provided therein. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Note and the
making and repayment of the obligations arising hereunder, under the Note and
under the other Related Agreements.

5.4 Successors. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and

 

5



--------------------------------------------------------------------------------

administrators of the parties hereto and shall inure to the benefit of and be
enforceable by each person or entity which shall be a holder of the securities
issued hereunder from time to time, other than the holders of Common Stock which
has been sold by the Purchaser pursuant to Rule 144 or an effective registration
statement. The Purchaser shall not be permitted to assign its rights hereunder
or under any Related Agreement to a competitor of the Company unless an Event of
Default (as defined in the Note) has occurred and is continuing.

5.5 Entire Agreement; Maximum Interest. This Agreement, the exhibits and
schedules hereto and thereto and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein. Nothing contained in this
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law.

5.6 Amendment and Waiver.

(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.

(b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

(c) The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

5.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. All remedies, either
under this Agreement or the Related Agreements, by law or otherwise afforded to
any party, shall be cumulative and not alternative.

5.8 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

(a) upon personal delivery to the party to be notified;

(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

 

6



--------------------------------------------------------------------------------

All communications shall be sent as follows:

 

If to the Company, to:

  

Biovest International, Inc.

324 S. Hyde Park Ave. Suite 350

Tampa FL 33606

Attention:         Chief Financial Officer

Facsimile:         813-258-6912

  

with a copy to:

  

Steve Arikian, MD.

324 S. Hyde Park Ave., Suite 350

Tampa, FL 33606

Facsimile:813-258-6912

If to the Purchaser, to:

  

Philip E. Rosensweig

7280 West Palmetto Park Road, Suite 106

Boca Raton, FL 33433

Facsimile: 561-362-7218

  

with a copy to:

  

A. Butte

c/o Gunn Allen

5002 West Waters Avenue

Tampa, FL 33634

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

5.9 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.

5.10 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 6.10 being untrue.

5.11 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.

[The Remainder of this Page is Intentionally Left Blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the SUBORDINATED NOTE
PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

   

PURCHASER:

Biovest International, Inc.

   

PHILIP E. ROSENSWEIG

By:

 

/s/ Steven Arikian

   

By:

 

/s/ Philip E. Rosensweig

Name:

 

Steven Arikian, M.D.

   

Name:

   

Title:

 

Chairman and CEO

   

Title:

   

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATED PROMISSORY NOTE

 

9



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBORDINATION AGREEMENT

 

10